CaSe: 1218-Cr-OOlOQ-TSB DOC #Z 77 Filed: 12/20/18 Page: l Of l PAGE|D #Z 503

IN THE UNITED STATES DISTRIC'I` C()URT
FOR THE SOUTI'IERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA : Case No. 18-CR-109
v. Judge Timothy S. Black
ANDREY SHUKLIN, et al., ORDER

Defendants.

 

Upon the Government’s Motion to Lift the Post-Indictment Restraining Order, and for the
reasons set forth in that motion, the Court grants the Government’s motion as follows:
IT IS ORDERED that the July 27, 2018 Post-lndictment Restraining Order shall be lifted

effective December 31, 2018.

W%CM\

THE HoNoRAl§LE TIMOTHY s. BLACK
United States Distn'ct Judge
Southem District of Ohio

